MEMORANDUM DECISION
                                                                                             FILED
Pursuant to Ind. Appellate Rule 65(D),                                                  08/31/2017, 9:24 am
this Memorandum Decision shall not be                                                        CLERK
                                                                                         Indiana Supreme Court
regarded as precedent or cited before any                                                   Court of Appeals
                                                                                              and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
Alexander L. Hoover                                      James A. Hanson
Law Office of Christopher G. Walter,                     Fort Wayne, Indiana
P.C.
Nappanee, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Moore Custom Trailers,                                   August 31, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A05-1611-SC-2520
        v.                                               Appeal from the Elkhart Superior
                                                         Court
Bryan J. Lynch,                                          The Honorable Gretchen S. Lund,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         20D04-1607-SC-4261



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A05-1611-SC-2520 |August 30, 2017            Page 1 of 8
[1]   Moore Custom Trailers (“Moore”) appeals from the judgment of the small

      claims court in favor of Bryan J. Lynch in the amount of $6,000. Moore raises

      three issues which we consolidate and restate as whether the judgment is clearly

      erroneous. We affirm.


                                      Facts and Procedural History

[2]   In May 2015, Brian McKibben, the owner of Moore, hired Lynch to perform

      RV service and repair. A written employment agreement was not completed.

      In July 2016, Lynch voluntarily quit.


[3]   On July 20, 2016, Lynch filed a notice of claim in small claims court alleging

      that he was hired in April 2015, was told he would receive a wage of $1,000 a

      week “plus 20% of all labor hours,” and that he had “not received any pay on

      labor hours have accumulated $25,000.” Appellant’s Appendix Volume II at

      13.


[4]   On September 22, 2016, the court held a bench trial. Dinah, Lynch’s wife at

      the time of the discussions regarding employment, testified that McKibben

      offered Lynch a wage of $52,000 a year plus twenty percent of “billed labor,

      billed service . . . .” Transcript Volume II at 6. She also stated that McKibben

      “offered the percentage of his own accord because [Lynch] wanted actually like

      75,000 to start and so he negotiated that.” Id.


[5]   Lynch testified:


              [McKibben] said he couldn’t afford that money, but what he
              could do, is he could do a certain amount per week or per year
      Court of Appeals of Indiana | Memorandum Decision 20A05-1611-SC-2520 |August 30, 2017   Page 2 of 8
              with a 20 percent of all the labor, 20 percent of all the dollar labor
              that came in, which mean, which means if $100.00 labor come in
              I get 20 percent of that $100.00.


      Id. at 10. He testified that “[t]here was suppose to have been a contract drawn

      up,” that McKibben said that he was working on it, and that “[e]very time I

      would ask him about the contract he was always working on it.” Id. The court

      admitted Plaintiff’s Exhibit A consisting of a completed work order list

      regarding work from April 1, 2015, to June 1, 2015, which included a column

      titled “Labor.” Plaintiff’s Exhibit A at 1. The court also admitted a completed

      work order list for work from June 6, 2015, to May 5, 2016, which also

      included amounts under the heading “Labor.” Plaintiff’s Exhibit B.


[6]   During cross-examination, Lynch indicated there was no issue about

      profitability. He also testified that he complained to McKibben on several

      occasions about not receiving payment for any labor hours and that McKibben

      responded by saying “he was going to get a contract signed up.” Transcript

      Volume II at 18. He stated that he signed his 2015 income tax return verifying

      he claimed all of his income and that he did not have any labor hours in 2015.


[7]   McKibben testified that he offered Lynch $52,000 a year and a percentage of

      the profit from the RV service center, and that he was very clear with Lynch

      that it was a wage plus a percentage of profitability. He testified that he did so

      as an incentive to Lynch to grow the business, but the RV center did not make

      any profit. When asked if Lynch asked him about his “labor hours, profitability

      commission,” he answered: “[Lynch] asked me about the profitability. I sat

      Court of Appeals of Indiana | Memorandum Decision 20A05-1611-SC-2520 |August 30, 2017   Page 3 of 8
      down with him and showed him. I said we’ve lost this much money during this

      time period and I don’t have anything to pay on the profitability.” Id. at 26-27.


[8]   On October 11, 2016, the court entered judgment in favor of Lynch in the

      amount of $6,000. Specifically, the court’s order states:


              The undisputed testimony is that [Lynch] was hired by [Moore]
              on May 4, 2015 to manage and develop the service department
              for [Moore]. The parties agreed that [Lynch] would receive an
              annual salary of Fifty Two Thousand and 00/100 Dollars
              ($52,000.00). The parties also agree that there was additional
              compensation that was to be provided by [Moore] to [Lynch];
              however, the terms of the additional compensation is the crux of
              the dispute.


                                                   *****


              The Court finds that [Lynch] has met his burden in proving that
              he had an agreement with [Moore] to receive twenty percent
              (20%) of the billed labor costs. In making its finding, the Court
              focused on the fact that [Lynch] presented corroborating
              evidence in the form of an additional witness and documentation
              to support his claim. The Court notes that even if [Moore’s]
              representative, Brian McKibben, is to be believed, that there was
              clearly an ambiguity in the offer that [Moore] made to [Lynch]
              and that the ambiguity should be construed against [Moore].
              Additionally, the Court finds that both parties agree that [Lynch]
              raised the issue on at least two (2) occasions during the course of
              his employment. Lastly, the Court focused on the fact that
              [Lynch] obtained printouts of the work order list, the same of
              which are contained in Plaintiff’s Exhibits A and B,
              approximately two (2) months before he terminated his
              employment.



      Court of Appeals of Indiana | Memorandum Decision 20A05-1611-SC-2520 |August 30, 2017   Page 4 of 8
              In calculating [Lynch’s] damages, the Court totaled the amounts
              listed in the labor cost columns of Plaintiff’s Exhibits A and B,
              commencing on May 4, 2015. In doing so, the Court derived a
              figure of Forty Six Thousand Seven Hundred Forty-Three and
              82/100 Dollars (46,743.82). Twenty percent (20%) of said
              amount equals Nine Thousand Three Hundred Forty-Eight and
              76/100 Dollars ($9,348.76). [Lynch] conceded at trial that his
              damages are capped at the jurisdictional limit of Six Thousand
              and 00/100 ($6,000.00). Judgment is now entered in favor of
              [Lynch] in the sum of Six Thousand and 00/100 ($6,000.00),
              with post-judgment interest to generate at the statutory rate, plus
              the costs of this action.


      Appellant’s Appendix Volume II at 9-11.


                                                  Discussion

[9]   The issue is whether the judgment of the small claims court is clearly erroneous.

      Judgments in small claims actions are subject to review as prescribed by

      relevant Indiana rules and statutes. Ind. Small Claims Rule 11(A); Eagle

      Aircraft, Inc. v. Trojnar, 983 N.E.2d 648, 657 (Ind. Ct. App. 2013). In the

      appellate review of claims tried by the bench without a jury, the reviewing court

      shall not set aside the judgment unless clearly erroneous. Ind. Trial Rule 52(A);

      Eagle Aircraft, 983 N.E.2d at 657. The appellate tribunal does not reweigh the

      evidence or determine the credibility of witnesses but considers only the

      evidence that supports the judgment and the reasonable inferences to be drawn

      from that evidence. Eagle Aircraft, 983 N.E.2d at 657. This deferential standard

      of review is particularly important in small claims actions, where trials are

      informal, with the sole objective of dispensing speedy justice between the


      Court of Appeals of Indiana | Memorandum Decision 20A05-1611-SC-2520 |August 30, 2017   Page 5 of 8
       parties according to the rules of substantive law. Id. We presume that the court

       correctly applied the law. Id. However, “this deferential standard does not

       apply to the substantive rules of law, which are reviewed de novo just as they

       are in appeals from a court of general jurisdiction.” Trinity Homes, LLC v. Fang,

       848 N.E.2d 1065, 1068 (Ind. 2006). A trial court’s findings control only as to

       the issues they cover and a general judgment controls as to the issues upon

       which there are no findings. Yanoff v. Muncy, 688 N.E.2d 1259, 1262 (Ind.

       1997). A general judgment entered with findings will be affirmed if it can be

       sustained on any legal theory supported by the evidence. Id. Findings will be

       set aside only if they are clearly erroneous. Id. In order to determine that a

       finding or conclusion is clearly erroneous, an appellate court’s review of the

       evidence must leave it with the firm conviction that a mistake has been made.

       Id.


[10]   Moore argues that Plaintiff’s Exhibits A and B do not corroborate Lynch’s

       claim that he was entitled to twenty percent of all labor hours. It also contends

       that the court’s finding that both parties agreed that Lynch raised the issue on at

       least two occasions during the course of employment was at best a

       mischaracterization of the testimony given by McKibben. Moore’s position is

       that there was no enforceable oral contract, there was no meeting of the minds,

       and there was no written contract for the court to construe any terms against

       Moore.


[11]   Lynch’s position is that the small claims court properly found the evidence

       supports the conclusion that the parties had originally agreed to labor as the

       Court of Appeals of Indiana | Memorandum Decision 20A05-1611-SC-2520 |August 30, 2017   Page 6 of 8
       variable in the original oral agreement. He contends that the court’s statement

       about construing the ambiguity against Moore was made within the larger

       context of the trial court’s explanation of its weighing of the evidence and

       assessing the credibility of the testimony. He also argues that Moore was the

       party charged with drawing up a written instrument and failed to complete that

       task despite his repeated request.


[12]   The basic requirements for a contract are offer, acceptance, consideration, and a

       meeting of the minds of the contracting parties. Conwell v. Gray Loon Outdoor

       Mktg. Grp., Inc., 906 N.E.2d 805, 812-813 (Ind. 2009). Whether a contract

       exists is a question of law. Id. at 813. To be valid and enforceable, a contract

       must be reasonably definite and certain. Id. All that is required to render a

       contract enforceable is reasonable certainty in the terms and conditions of the

       promises made, including by whom and to whom; absolute certainty in all

       terms is not required. Id. Only essential terms need be included to render a

       contract enforceable. Id. Thus, where any essential element is omitted from a

       contract, or is left obscure or undefined, so as to leave the intention of the

       parties uncertain as to any substantial term of the contract, the contract may not

       be specifically enforced. Id. A court will not find that a contract is so uncertain

       as to preclude specific enforcement where a reasonable and logical

       interpretation will render the contract valid. Id.


[13]   The record reveals that Dinah testified that McKibben offered Lynch a wage of

       $52,000 per year plus twenty percent of “billed labor, billed service.” Transcript

       Volume II at 6. Further, Lynch testified that McKibben “could do a certain

       Court of Appeals of Indiana | Memorandum Decision 20A05-1611-SC-2520 |August 30, 2017   Page 7 of 8
       amount per week or per year with a 20 percent of all the labor, 20 percent of all

       the dollar labor that came in, which mean, which means if $100.00 labor come

       in I get 20 percent of that $100.00.” Id. at 10. The court also referenced

       Plaintiff’s Exhibits A and B, which consisted of completed work order lists

       including amounts billed for labor. While these exhibits do not indicate that

       Lynch was entitled to twenty percent of the amounts billed for labor hours, they

       do set forth the amounts billed for labor hours during the relevant period. The

       court calculated an amount of $46,743.82 for the labor billed and twenty

       percent of that as $9,348.76, and Moore does not challenge these calculations.

       To the extent Moore argues that Lynch testified he had no labor hours in 2015,

       we note that Lynch testified that he “was not paid any labor hours for the

       whole time I was there.” Id. at 19.


[14]   Based upon the evidence which supports the judgment, and given our

       deferential standard of review, we conclude that the small claims court’s

       determination that the agreement between Lynch and Moore included a

       provision that Lynch would receive twenty percent of the billed labor costs is

       not clearly erroneous.


                                                   Conclusion

[15]   For the foregoing reasons, we affirm the judgment of the small claims court.


[16]   Affirmed.


       May, J., and Pyle, J., concur.


       Court of Appeals of Indiana | Memorandum Decision 20A05-1611-SC-2520 |August 30, 2017   Page 8 of 8